GARTH, Circuit Judge,
concurring:
I would affirm the district court’s grant of summary judgment in favor of Delaval, but I would do so on grounds somewhat different from those on which the majority relies.
I believe the governing issue in this appeal is whether a mere qualitative product defect, which presents no unreasonable danger and which occasions no actual harm to persons or property beyond' damage to the defective product itself, suffices to state a section 402A claim in strict liability in tort. In my opinion, no such strict liability claim has ever been stated by the charterers. Thus, although I would agree with the majority’s analysis were a section 402A claim actually before us, the initial failure of the charterers even to allege the necessary elements of a products liability claim must itself preclude analysis of Delaval’s purely hypothetical tort liability. My difference with the majority, though slight, is therefore significant.
Additionally, I cannot agree that the BAY RIDGE Count (Count 4) comes within admiralty jurisdiction. Instead, Count 4 must be dismissed, but its dismissal must result from the application of the principle established in Tully v. Mott Supermarkets, Inc., 540 F.2d 187 (3d Cir.1976).
I.
In land-based products cases, a manufacturer’s tort liability is premised upon a duty to sell products that are not “in a defective condition unreasonably dangerous” to a user’s person or property. Restatement (Second) of Torts § 402A (1977).1 A manufacturer who violates this duty is subject to liability for any harm caused. The scope of section 402A, however, is not so broad as to allow the mere allegation of a qualitative defect to state a cognizable tort claim in the absence of allegations or proof of unreasonable danger and demonstrable injury.
This court has previously held that section 402A applies to eases within the admiralty jurisdiction where all elements of a section 402A cause of action have been met. See Ocean Barge Transport Co. v. Hess Oil Virgin Islands Corp., 726 F.2d 121, 123 (3d Cir.1984). Yet, to import recognized concepts of products liability law into federal maritime law is not to abandon the well-established threshold requirements for strict tort liability. An examination of the charterer’s original and amended Complaints reveals that they allege no more than that the involved turbines were defective. One can .search in vain for any alle*911gation of unreasonable danger or actual injury — hallmarks of a section 402A claim. Count 1, pertaining to the STUYVESANT, alleges merely that Delaval negligently designed and manufactured the ship’s turbine so that it was not reasonably fit for its intended purposes. Counts 2 through 4 repeat these allegations for each vessel.
Looking only to the Complaint, it is clear that no 402A claim was ever stated. Contrary to the majority’s reading of the Complaint which recites that “the first four counts allege strict liability in tort, based on the alleged defects in the turbines ...” (Maj. Op. at 906), there is not the slightest hint or reference in any of the Complaint’s four counts to “Section 402A,” “strict liability,” “unreasonable danger,” or “injury.” Instead, the Complaint as drawn and amended, whether construed as one in contract or in negligence, addresses issues generally characteristic of contract actions for breach of warranty.2
If we were testing this action by the standards attributable to a breach of warranty or contract complaint, I would find little fault with the cause of action that is stated. However, a contract or breach of warranty cause of action should not masquerade in section 402A trappings, particularly in an admiralty context. Indeed, in these proceedings, the disguise is transparent and has been unmasked in the summary judgment proceedings which followed the Complaint. Nowhere in any count of the Complaint have the charterers alleged that Delaval’s products — the turbines— were unreasonably dangerous or caused injury, both of which are elements essential to the statement of a 402A claim.
Nor do the affidavits submitted in opposition to Delaval’s motion for summary judgment establish any such injury or danger. Indeed, the sole evidence offered by the charterers to supply their missing allegations of unreasonable danger is an unsworn letter from the STUYVESANT’s master who states that the malfunctioning turbine endangered the STUYVESANT during a storm encountered off the Alaskan coast. Although the underpowered vessel drifted toward the lee shore of the Gulf of Alaska, the ship successfully navigated the storm and sustained no injury. Thus, whether measured by the Complaint alone or by the Complaint and motion proceedings, no 402A claim has ever been established.
No matter how liberally we may construe section 402A, the qualitative defects manifested by the turbine’s gradual internal deterioration cannot be made to substitute for the actual’ injury or unreasonable danger required as a predicate to strict tort liability. At oral argument, counsel for the charterers suggested that the simple presence of a defect should trigger tort liability. This approach would effectively require a manufacturer to become the general insurer of its products’ performance throughout their reasonably productive lives, regardless of the dangers posed by such products. If, however, the mere existence of a defect were sufficient to impose strict liability, the threshold for a strict liability products action would be crossed whenever a product failed to satisfy a user’s expectations.
As I have previously observed, the charterers have attempted to translate their predominantly contract based warranty claims into products liability claims. They should, however, be remitted to whatever contract remedies, if any, remain to them under the applicable agreements. Thus, although the majority opinion has chosen to meet the issue of section 402A liability directly, I suggest the issue itself is nonexistent.3 My reading of the record re*912veals that there never has been, nor is there now, a viable 402A claim upon which we could rule. I would therefore affirm the district court's grant of summary judgment with respect to Counts 1, 2, 3, and 5 because no cognizable strict liability tort claims ever existed.
II.
I must further disagree with the majority’s conclusions that admiralty jurisdiction exists over Count 4 of the amended Complaint. That Count alleges defective design and manufacture of the BAY RIDGE’S turbines. The defects at issue, however, were discovered and repaired while the BAY RIDGE was under construction and before the BAY RIDGE put to sea. The sole connection of the allegedly defective BAY RIDGE turbine with a maritime locale arises because parts from the BAY RIDGE’s engine were used to replace parts in the STUYVESANT’s turbine. When the BAY RIDGE itself was finally complete, it was equipped with a redesigned turbine.
Accordingly, although the claim advanced by Count 4 may evince sufficient connection with traditional maritime activity to satisfy the second requirement (traditional maritime activity) of the jurisdictional test enunciated in Executive Jet Aviation, Inc. v. Cleveland, 409 U.S. 249, 93 S.Ct. 493, 34 L.Ed.2d 454 (1972), it fails to satisfy the first requirement of a “maritime locale.”4
The majority opinion attempts to avoid the jurisdictional limits imposed by Executive Jet by reasoning that the use of the BAY RIDGE’S steam reversing rings in the STUYVESANT and the subsequent malfunction of those parts at sea supplies an adequate maritime locale for all Counts. The majority’s reasoning, while ingenious, is wrong. The part cannot be said to yield jurisdiction over the whole. Sending a turbine to sea, let alone only a portion of a turbine, is not sending a ship to sea.
Presumably, under the majority’s logic, if an engine manufactured in Detroit were shipped through the St. Lawrence Seaway and down the Atlantic Coast to the Brooklyn Navy Yard where it was installed in a vessel under construction, admiralty jurisdiction would exist over all subsequent complaints about the engine, whether or not the vessel ever put to sea. I do not believe this is an allowable jurisdictional principle within the meaning of Executive Jet.
*913Moreover, even if the majority opinion were correct in attaching admiralty jurisdiction to a steam reversing ring taken from the BAY RIDGE and then installed in the STUYVESANT, logic dictates that any resultant admiralty jurisdiction would derive from the STUYVESANT’s activity and locale and not the BAY RIDGE’s. Thus, all that the majority may have established is that the STUYVESANT came within admiralty jurisdiction, a matter which was never in dispute and which was demonstrated by the events related under Count 1. Hence, the attempt to find admiralty jurisdiction over Count 4 is futile, since Count 4 concerns only the BAY RIDGE which was still in dry dock. I therefore disagree with the analysis leading to the majority’s holding that admiralty jurisdiction exists over Count 4.
III.
Because the grant of summary judgment on all other Counts leaves no remaining federal questions to which Count 4 may be appended, the BAY RIDGE claim must be dismissed for lack of federal jurisdiction. See Tully v. Mott Supermarkets, Inc., 540 F.2d 187, 196 (3d Cir.1976) (where no substantial federal claim to which the state claim could be appended remains, the primary justification for the exercise of pendent jurisdiction is absent).
I, too, would thus affirm the result reached below, although for reasons other than those articulated by the district court, see PAAC v. Rizzo, 502 F.2d 306 (3d Cir.1974), and expressed in the majority opinion.

. Section 402A of the Restatement (Second) of Torts provides:
Special Liability of Sellers of Products for Physical Harm to User or Consumer.
(1) One who sells any product in a defective condition unreasonably dangerous to the user or consumer or to his property, is subject to liability for physical harm thereby caused to the ultimate user or consumer, or to-his property if,
(a) the seller is engaged in the business of selling such a product, and
(b) it is expected to and does reach the user or consumer without substantial change in the condition in which it is sold.
(2) The rule stated in subsection (1) applies although
(a) the seller has exercised all possible care in the preparation and sale of his product, and
(b) the user or consumer has not bought the product from or entered into, any contractual relation .with the seller.


. The record discloses that no actions may now be maintainable under the warranties given by Delaval.


. When asked at oral argument how the 402A issue arose, neither counsel was able to answer the question satisfactorily. Indeed, that counsel should center their arguments around whether under admiralty law economic loss may be recovered in a products liability action, without first addressing whether the factual predicate to liability ever existed, is incomprehensible. Both counsel, in their briefs and argument, focused solely upon the availability of economic loss in an admiralty 402A case. As I understand the *912concept of economic loss that was advanced, it would consist of essentially consequential damages resulting from the defective turbines — a measure of damages more traditionally associated with warranty or contract claims.
I applaud the majority’s decision not to address the economic loss argument, as that argument was never properly part of this case. Any discussion of the kinds of damages available in a bona fide 402A claim brought in admiralty can here be only speculative. Jurisprudence counsels that the issue of damages, and particularly the question whether economic loss can ever be recovered in a legitimate admiralty 402A action, should await decision in a case where the pleadings clearly state a 402A claim. Only after an initial finding of strict liability should a court address the kind and amount of damages which a plaintiff may recover.


. The majority opinion (at 906, n. 1) relies upon Southern Steamship Co. v. NLRB, 316 U.S. 31, 41, 62 S.Ct. 886, 891, 86 L.Ed. 1246 (1942) for the proposition that a ship in port is in maritime locale. Southern Steamship dealt with a strike on board a ship away from her home port and lying at anchor in another domestic port. The Court held that for purposes of determining whether the strike was mutiny within the meaning of 18 U.S.C. §§ 483, 484, a port could be deemed a maritime locale. The Court’s decision did no more than reaffirm the traditional rule that for a vessel in service, a port or harbor was within the maritime jurisdiction. Id.
In the present case, no one disputes that discovery of the damage to the BROOKLYN and the WILLIAMSBURGH, while these ships were in port, yields a maritime locale. Those ships, however, had put to sea and had sustained damage at sea.
Neither Southern Steamship nor Executive Jet can be read to overcome the well-established maritime rule that contracts to construct ships are nonmaritime in nature and hence not within the admiralty jurisdiction. See, e.g., Kossick v. United Fruit Company, 365 U.S. 731, 81 S.Ct. 886, 6 L.Ed.2d 56 (1961); Ohio Barge Lines, Inc. v. Dravo Corp., 326 F.Supp. 863 (E.D.Pa.1971). The BAY RIDGE, while under construction, cannot be deemed to have a maritime locale.